          Case 3:18-cv-06654-WHA Document 71 Filed 09/13/19 Page 1 of 2



1    Brandon Stroy (SBN 289090)
     bstroy@maynardcooper.com
2    MAYNARD COOPER & GALE, L.L.P.
     Transamerica Pyramid Center
3
     600 Montgomery Street, Suite 2600
4    San Francisco, CA 94111
     Telephone: 415.646.4703
5    Facsimile: 205.714.6415
6    Attorneys for Defendant Nephos Inc.
7

8
9                                UNITED STATES DISTRICT COURT
10                           NORTHERN DISTRICT OF CALIFORNIA
11
     Xiaohua Huang,                              Case No. 3:18-cv-06654-WHA
12
                    Pro Se Plaintiff,
13                                               NEPHOS INC.’S REVISED CORPORATE
            v.                                   DISCLOSURE STATEMENT
14
     Nephos Inc.,
15
                    Defendant.
16

17          Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Nephos Inc. (“Nephos”)
18   states as follows: effective September 1, 2019, Nephos is wholly-owned, indirectly, by
19   MediaTek, Inc. (located in Hsinchu City, Taiwan) through MediaTek Investment Singapore
20   Pte. Ltd., Gaintech Co. Ltd., and MediaTek Wireless UK Limited. Nephos is 100 percent
21   owned by MediaTek Wireless UK Limited.
22   Dated: September 13, 2019                   MAYNARD COOPER & GALE, L.L.P.
23                                               By /s/ Brandon Stroy
                                                 Brandon Stroy (SBN 289090)
24
                                                 bstroy@maynardcooper.com
25                                               MAYNARD COOPER & GALE, L.L.P.
                                                 Transamerica Pyramid Center
26                                               600 Montgomery Street, Suite 2600
                                                 San Francisco, CA 94111
27                                               Telephone: 415.646.4703
                                                 Facsimile: 205.714.6415
28

     Case No. 3:18-cv-06654-WHA                  1   REVISED FED. R. CIV. P. 7.1 STATEMENT
          Case 3:18-cv-06654-WHA Document 71 Filed 09/13/19 Page 2 of 2




 1                                     PROOF OF SERVICE

 2          I am employed in San Francisco County in the State of California. I am over the age of

 3   eighteen years and not a party to this action. My business address is Maynard Cooper & Gale,

 4   L.L.P., Transamerica Pyramid Center, 600 Montgomery Street, Suite 2600, San Francisco, CA

 5   94111. On September 13, 2019, I caused to be served a copy of the foregoing document:

 6                                    NEPHOS INC.’S REVISED

 7                          CORPORATE DISCLOSURE STATEMENT

 8   by email pursuant to Fed. R. Civ. P. 5(b)(2)(F) to pro se Plaintiff at
 9   xiaohua_huang@hotmail.com.
10

11          I declare under penalty of perjury that the foregoing is true and correct.

12          Executed on September 13, 2019, at San Francisco, California.

13
                                                        ___________________
14
                                                          Mila Dunn
15

16

17

18
19

20

21

22

23

24

25

26

27

28
     Case No. 3:18-cv-06654-WHA                     2 REVISED FED. R. CIV. P. 7.1 STATEMENT
